UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-107179 & 000-51210 TREMONT FAIR, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10497 Town & Country Way, Suite 214, Houston, TX 77024 (Address of principal executive offices)(Zip Code) (713) 785-4411 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of October 31, 2010, there were 101,560,186 outstanding shares of the registrant's common stock, $0.001 par value per share. Table of Contents TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II– OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A.Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.Submission of Matters to a Vote of Security Holders 18 Item 5.Other Information 18 Item 6.Exhibits 19 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TREMONT FAIR, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable-related parties - Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation of $474 and $93, respectively Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advances from third party Advances from related party Notes payable - Note payable-related party - TOTAL CURRENT LIABILITIES SHAREHOLDERS’ DEFICIT Preferred stock, $0.001 par value; 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized, 101,560,186 and 97,402,665 shares issued and outstanding, respectively Paid-in capital deficit ) ) Retained earnings (accumulated deficit) ) Total shareholders’ deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See notes to consolidated financial statements. 1 Table of Contents TREMONT FAIR, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Successor Successor Predecessor For the Three For Inception For the Period Months Ended (July 27, 2009) to July 1, 2009 to September 30, 2010 September 30, 2009 August 31, 2009 REVENUE $ $ $ OPERATING EXPENSES Selling, general and administrative expense Depreciation expense - Total operating expenses Net operating profit (loss) ) ) OTHER INCOME (EXPENSE) Gain on settlement of debt - - Interest expense ) ) - Net income (loss) $ ) $ $ Basic and diluted net income (loss) per share $ ) $ $ Weighted average common shares outstanding-basic and diluted See notes to consolidated financial statements. 2 Table of Contents TREMONT FAIR, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Successor Successor Predecessor For the Nine For Inception For the Period Months Ended (July 27, 2009) to January 1, 2009 to September 30, 2010 September 30, 2009 August 31, 2009 REVENUE $ $ $ OPERATING EXPENSES Selling, general and administrative expense Depreciation expense - Total operating expenses Net operating profit (loss) ) ) OTHER INCOME (EXPENSE) Gain on settlement of debt - - Interest expense ) ) - Net income (loss) $ ) $ $ Basic and diluted net income (loss) per share $ ) $ $ Weighted average common shares outstanding-basic and diluted See notes to consolidated financial statements. 3 Table of Contents TREMONT FAIR, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT (unaudited) Retained Paid-in Earnings Preferred Stock Common Stock Capital (Accumulated Shares Amount Shares Amount Deficit Deficit) Total Balances, December 31, 2009 - $
